MEMORANDUM **
Jenean McBrearty appeals pro se the district court’s summary judgment in favor of defendants in her employment discrimination action alleging violations of the Age Discrimination in Employment Act (“ADEA”), 42 U.S.C. § 1983 and Washington state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, and we affirm because McBrearty did not raise any genuine issues of material fact which would allow her to proceed on any of her claims. See Vazquez v. County of L.A., 349 F.3d 634, 639-640 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.